Citation Nr: 0634276	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-16 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for additional disability resulting from 
hospital care and medical treatment furnished by VA for 
fractures of the tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

A personal hearing was held at the RO before the undersigned 
Veterans Law Judge in September 2003. A transcript of the 
hearing is of record.

The issue on appeal was originally before the Board in June 
2004 when it was remanded for additional evidentiary 
development.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
currently existing residuals of a fracture of the left tibia 
and fibula were not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault on the part of VA, nor were they 
proximately caused by an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a fracture of the left tibia and fibula have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
compensation under Title 38, United States Code, Section 1151 
for additional disability resulting from hospital care and 
medical treatment furnished by VA for fractures of the tibia 
and fibula.  Specifically, the discussions in April 2002, 
August 2003, June 2004 and November 2005 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  
The April 2002, August 2003, June 2004 and November 2005 
letters advised the appellant as to the respective 
responsibilities of him and VA to obtain evidence.  The 
November 2005 VCAA letter expressly notified the appellant of 
the need to submit any pertinent evidence in the his 
possession.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters. 

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim of entitlement 
to compensation under Title 38, United States Code, Section 
1151 for additional disability resulting from hospital care 
and medical treatment furnished by VA for fractures of the 
tibia and fibula has been accomplished and that adjudication 
of the claim, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim in the April 2002, August 2003, June 
2004 and November 2005 VCAA letters and was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal in a March 2006 letter, which was sent to the veteran 
prior to the most recent adjudication of the claim in June 
2006.  The Board further notes that the veteran's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all records 
identified by the veteran have been obtained.  The veteran 
has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to this issue on appeal.  In June 2006, 
the veteran reported that he did not have any further 
evidence to submit other than that he continued to receive 
treatment at a VA facility in Fayetteville.  He did not 
indicate, however, that the treatment records included any 
evidence relating to whether VA was at fault in rendering 
treatment for the fracture of the left leg.  The Board finds 
that there is no prejudice to the veteran in adjudicating the 
issue on appeal without obtaining the most recent treatment 
records.  The fact that the veteran has a current disability 
of the left leg is not in dispute.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant with the claim.


Criteria

In January 2001, the veteran submitted a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a broken left leg.  The veteran reported that he 
sought treatment at a VA Medical Center (VAMC) for his leg 
and had to wait three days to see an orthopedic doctor.  He 
also reported that his leg was still not set after he had 
been at the facility for 13 days.  He claimed that he 
experienced pain in both legs as well as in his hips and 
back.  

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In this case, the veteran filed his § 1151 claim after 
October 1, 1997, and his claim must therefore be adjudicated 
under the statutory provisions currently in effect, which 
essentially require a showing of negligence or fault on the 
part of VA.  See VAOPGCPREC 40-97.

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).



Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).


Analysis

A discharge summary dated in January 1989 reveals that the 
veteran was being transferred from a private hospital for 
treatment for a broken leg which he claimed had occurred when 
he blacked out and fell down.  It was observed that a 
posterior splint been applied at the private facility and, 
due to the fracture pain, was not evaluated until the leg 
could be inspected under general anesthesia.  It was found 
that the veteran had multiple blisters around the fracture 
site and therefore, no open surgical intervention was 
performed.  The fracture of the distal one-third of the tibia 
was reduced with gentle traction.  The veteran was then 
placed in a long leg cast with approximately 30 degrees of 
flexion at the knee.  The procedure was performed without 
complications.  At the time of the summary, the veteran was 
ambulating with crutches without difficulty.  Follow-up X-
rays were interpreted as revealing the fracture to be in good 
position.  The veteran was discharged with instructions to 
obtain a follow-up X-ray in February.  

The veteran signed a Request for Administration of Anesthesia 
and for Performance of Operations or Other Procedures in 
January 1989.  He consented to the placement of a pin or 
plate in the left fibula and tibia to reduce a fracture.  

Medical evidence dated subsequent to the January 1989 
hospitalization includes complaints of, diagnosis of and 
treatment for problems with the lower extremities including 
deformity and shortening of the veteran's left leg.  The 
records also document problems with the veteran's back.  

The Board finds, however, that the preponderance of the 
competent evidence of record demonstrates that any residual 
disability which resulted from the left leg fracture in 
January 1989 was not due to negligence or fault on the part 
of VA.  

The Board finds that the question of whether the veteran 
experienced additional left leg disability as a result of 
treatment rendered by VA is a medical question. The Court has 
held that a claim for benefits under 38 U.S.C.A. § 1151 must 
be supported by medical evidence of additional disability 
that  resulted from VA hospitalization or medical or surgical  
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78  
(1999). 

The evidence of record which supports the veteran's claim 
consists of the opinions from a private chiropractor and the 
results of a VA examination which was conducted in November 
2005.  

In November 2001, J.B.G., D.C., wrote that he had been 
treating the veteran for chronic lower back and leg pain.  
The author noted that the veteran had a long history of lower 
back pain and had lumbar spine surgery twice, the last being 
performed in 1999.  The chiropractor observed that the 
veteran had an anatomically short leg on the left which 
resulted from a fracture and necessary surgical procedures.  
The author opined that the complications of the shortened 
left leg greatly exacerbated a pre-existing degenerative disc 
condition in the veteran's back.  The chiropractor opined 
that the veteran's leg length deficiency had accelerated the 
degenerative effects of the spinal condition.  In December 
2002, the chiropractor wrote a letter in response to the 
November 2002 rating decision which denied the veteran's 
claim.  The chiropractor opined that the fracture of the 
veteran's left leg and resulting leg length deficiency had 
caused accelerated degenerative changes in the lumbar spine.  
The author found that the veteran had chronic lumbar spine 
pain which caused myopathy and further exacerbated the 
condition.  The author opined that a degenerative condition 
of the lumbar spine and resulting chronic lower back pain the 
veteran experienced was the unavoidable result of the 
fracture of the veteran's left leg.  

The Board finds the two letters from J.B.G., D.C., are not 
probative of the issue on appeal, namely, whether the veteran 
experiences additional disability, the proximate cause of 
which was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  The chiropractor has provided an opinion that 
the veteran does experience additional disability as a result 
of the fracture of his leg.  The chiropractor did not provide 
an opinion as to whether VA was at fault in treating the 
fracture of the left leg or that the current disability was 
due to an event which was not reasonably foreseeable.  In 
fact, a reading of the first letter from the chiropractor 
indicates that he found shortening of the left leg was due to 
"necessary surgical procedures" which indicates to the 
Board that there was a lack of any fault on the part of VA as 
well as indicating that the shortening of the leg was a 
foreseeable event.  

A VA examination was conducted in November 2005.  The 
examiner noted that the veteran had been treated at a private 
facility for a fractured left leg.  He was transferred to a 
VAMC where the veteran reported he stayed in the hospital for 
three days before a VA doctor came to see him.  He was 
informed at that time that the fracture would be set but that 
was not the case.  The leg was casted and the veteran had a 
residual of a deformed, shortened, left leg since the 
incident.  The veteran complained of pain in the lower 
extremity.  A physical examination was conducted and X-rays 
were referenced as revealing a bony abnormality with 
non-union of the left tibia.  The diagnosis from the 
examination was status post fracture displaced of the left 
distal tibia and fibula that occurred with severe functional 
loss secondary to pain, weakness, lack of endurance, and 
incoordination.  The examiner found that the left leg was 
shortened by at least two inches and also had improper 
alignment.  The examiner opined that the veteran did acquire 
additional disability due to the lack of surgery to set and 
place in correct alignment the left distal leg and, as a 
result, the veteran had been left with a permanent deformity.  
The approximate cause was on the part of the VAMC.  The 
examiner specifically refused to provide an opinion as to 
whether the additional disability was due to negligence, 
carelessness, lack of proper skill, error in judgment, or 
similar instance of fault as this was a "legal question" 
which should be asked of an attorney.  The examiner reported 
that he had reviewed the claims file.   

The Board finds the report of the November 2005 VA 
examination to be more probative of the question of whether 
the veteran experiences additional left leg disability and 
whether the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the care; or an event not reasonably foreseeable.  
The examiner found that the veteran did acquire additional 
disability due to the lack of surgery to set and place in 
correct alignment the left distal leg.  While this finding 
would seem to indicate fault on the part of VA based both on 
the lack of surgery and on incorrect alignment of the leg, 
the examiner expressly would not give an opinion as to the 
existence of fault on the part of VA in rendering the 
treatment. Nor did the examiner address the question of 
whether the delay in treatment constituted fault on the part 
of VA.  

An examination was conducted in April 2006 to determine if VA 
was at fault in treating the veteran's left leg in January 
1989.  The examiner noted that the veteran was originally 
treated at a private hospital for a fracture of the left leg.  
The veteran was then transferred to a VAMC where he had to 
wait for three days before an orthopedic surgeon saw him.  
The veteran was eventually taken to surgery for left leg 
tibial spiro fracture pinning and casting.  The left leg was 
thereafter deformed and shortened resulting in alleged 
chronic spinal osteoarthritis with chronic pain.  The 
examiner noted that the veteran has opined that, if he had 
been treated sooner, he would not have had the deformity and 
pain since the treatment.  The examiner observed that the 
records available for review noted that the original reason 
for the veteran's fall was due to alcohol intoxication.  The 
veteran reported that he did not remember what caused the 
accident.  The examiner noted that the veteran had signed a 
consent form for pinning and casting of the fracture.  He had 
been placed in a posterior and anterior splint for 
stabilization at the private hospital prior to transfer.  
When the splint was removed, abrasions and skin blister 
formation was observed making it dangerous to convert a close 
facture to an open fracture in light of the topical skin 
violation.  The physician elected to align the tibial and 
fibular fracture with a cylinder cast.  It was noted that X-
rays confirmed the casting and alignment.  The examiner also 
noted that the veteran submitted pictures which showed a 
lower leg deformity and noted a record of left leg shortening 
of one inch.  

The examiner who conducted the April 2006 VA examination 
found that the veteran had a significant spiro fracture of 
the tibia and fracture of the fibula of the left leg due to a 
home accident by history secondary to alcohol intoxication.  
The examiner noted that the veteran had bilateral chronic leg 
pain with claudication.  An artery angiogram revealed severe 
atherosclerosis of the leg vessels.  Osteoarthritis of the 
spine was also present.  The examiner opined that the delay 
of three days to allow for swelling to resolve in the leg in 
order to avoid compression syndrome with secondary ischemia 
was appropriate.  The decision to treat the fracture with 
conservative medical management by casting was the decision 
of a board certified orthopedic surgeon based on his concern 
for infection and was the surgeon's call to make.  The 
examiner opined that the surgeon did consider standard bone 
pinning and provided reasons for the alternative treatment 
option.  The examiner could not find sequelae from the 
surgeon's treatment plan.  With regard to the question of 
whether there was negligence or carelessness in the treatment 
of the left leg rendered by the VAMC, the examiner opined 
that, without question, there was no evidence of malpractice 
or negligence noted.  With regard to the question of whether 
the veteran had disability relating directly to the left leg 
fracture and deformity, the examiner noted that most patients 
had a leg length difference of one inch or less and the spine 
and pelvis compensated for this difference.  The examiner 
found that the chronic back and leg pain appeared to be 
secondary to other conditions which were seen without leg 
deformity or shortening.  The examiner found that the 
veteran's back pain could be aggravated by his leg deformity 
but not the peripheral vascular disease.  The examiner 
concluded by opining that the veteran's claim did not merit 
compensation as a result of treatment by the VAMC.  The 
examiner noted that he rendered his opinion after a review of 
the entire claims file.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Board finds that greater 
probative weight should be accorded the report of the April 
2006 VA examination over that accorded the report of the 
November 2005 VA examination.  The examiner who conducted the 
April 2006 VA examination provided a rationale for his 
opinion in that the delay in treatment and type of treatment 
rendered was based on a fear of compression and infection, 
respectively.  The clinical evidence of record supports a 
finding that the veteran had multiple blisters at the time 
that the casting was to be conducted which supports the 
opinion that there was a potential for infection which 
required a different treatment regime.  This examiner also 
provided an affirmative opinion as to whether VA was at fault 
in the treatment rendered.  The examiner who conducted the 
November 2005 VA examination expressly declined to provide 
such an opinion as to the presence of fault on the part of 
VA.  The examiner who provided the November 2005 opinion did 
not address the possibility of infection as a reason for the 
delay in treatment of the left leg.  The examiner who 
conducted the April 2006 VA examination also provided a 
rationale for his opinion that the veteran does not 
experience current residuals of treatment of the left leg 
fracture based on a shortening of one inch or less of his 
left leg.  The Court has held that a bare conclusion, even 
one reached by a health care professional, such as that 
included in the report of the November 2005 VA examination, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The 
opinion included in the report of the April 2006 VA 
examination report is supported by rationale as opposed to a 
bare conclusion included in the report of the November 2005 
VA examination.  

The only other evidence of record which indicates that the 
veteran currently experiences residuals of a left leg 
fracture as a result of treatment rendered by VA is the 
veteran's own allegations and testimony.  As a lay person, 
however, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of his 
left leg disability is of limited probative value.  

The Board notes that a private clinical record dated in 
December 2002 includes the impression that the veteran had 
degenerative arthritis of the lower spine.  It was noted that 
the veteran had provided information regarding a fracture of 
his leg.  The legs were measured and it was determined that 
the left leg was shorter than the right leg by about 3/4 to 1 
inch in length, measuring from the iliac crest down to the 
heel.  It was opined that the leg length discrepancy may 
contribute to advanced degenerative arthritis of the spine.  
The Board finds this evidence does not link current residuals 
of a left leg disability or a back disability to treatment 
rendered by VA.  

There is no competent evidence of record indicating that 
deformity and shortening of the veteran's left leg were due 
to an event which was not reasonably foreseeable.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against the veteran's claim.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit favorable determinations 
pursuant to 38 U.S.C.A. § 5107(b).

As the Board has determined that the preponderance of the 
evidence demonstrates that VA was not at fault in rendering 
treatment for the fracture of the left leg, it does not have 
to adjudicate the question of whether the original injury was 
the result of the veteran's own willful misconduct.  

ORDER

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for additional disability resulting from 
hospital care and medical treatment furnished by VA for 
fractures of the tibia and fibula is not warranted.  The 
appeal is denied.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


